


110 HJ 60 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 60
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2007
			Mr. Goode introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States providing for Representatives to be chosen every four
		  years, and to limit the number of times Senators and Representatives may be
		  elected.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				
					 —
					1.The House of Representatives shall be
				composed of Representatives chosen every four years.
					2.No person shall be elected as a
				Representative more than three times. An election to any part of a term for
				which some other person was elected shall not count in determining the number
				of times a person is elected unless the person serves more than two years as a
				Representative pursuant to that election.
					3.No person shall be elected or appointed as
				a Senator more than twice. An election or appointment to any part of a term for
				which some other person was elected shall not count in determining the number
				of times a person is elected or appointed unless the person serves more than
				three years as a Senator pursuant to that election or appointment.
					4.Only elections or appointments which occur
				after the date of ratification of this article shall count in determining the
				number of times a person is elected or
				appointed.
					.
		
